DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. With respect to claim 1, the limitations regarding the reduction in feed force to be applied per increase in measured feed rate and limiting value of feed force at zero feed rate do not appear enabled. Referring to the specification and figure 8A, it is not clear how the ROP is 0 at 120k lbft WOB and 10 ft/min at 0 WOB. This could only be the case if the string was being retracted while drilling was occurring but this does not fit with the scope of the invention which is drilling blast holes from top to bottom. The only recitation in the specification regarding retracting is for when the borehole caves in during retraction and the resulting exception control. 

The same logic applies to claim 5 since it is unclear how multiplying a measured WOB by the slope of fig. 8A of the ROP vs WOB relationship and adding the value of WOB at 0 ROP results in an ideal or desired WOB to input into controls, nor is it explained why this would be or what relationships these values have.
Regarding claim 2, it is unclear how the torque exception controller is applied since it is not discussed if this procedure is executed in response to a threshold torque or what that threshold is or if it is a maximum or minimum value or how the exception control procedure outputs a WOB value and how it differs from the regular control procedure.
Regarding claims 3 and 4, it is unclear what the PIV procedure is and how it applies to the WOB control since PIV control regarding WOB control is not discussed except in pgph. 74 which only mentions that it is applied. PID control with respect to WOB is not discussed at all. Pgph. 57 states that PIV control differs from PID control by including an extra velocity feedback loop inside a position feedback loop but WOB has not velocity components so it is unclear how PIV could be used to control WOB.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While the claim language of claims 1-7 is present in pgphs 67-74 of the specification, the limitations themselves are not fully explained to the point that demonstrates possession of the invention.
With respect to claim 1, the limitations regarding the reduction in feed force to be applied per increase in measured feed rate and limiting value of feed force at zero feed rate lack sufficient description. The fed force at zero feed rate itself lacks sufficient explanation since it is unclear if this is the value of WOB at which the bit jams and is unable to drill anymore resulting in zero ROP or some alternative. Referring to the specification and figure 8A, it is not clear how the ROP is 0 at 120k lbft WOB and 10 ft/min at 0 WOB. This could only be the case if the string was being retracted while drilling was occurring but this does not fit with the scope of the invention which is drilling blast holes from top to bottom. The only recitation in the specification regarding retracting is for when the borehole caves in during retraction and the resulting exception control. 
Furthermore, fig. 8A is not designated as being drawn towards retraction parameters and pgph. 74 indicates that the claimed method will not be used during retraction since the feed force is not to be reduced in response to ROP or torque during retraction. While Examiner acknowledges that ROP does 
The same logic applies to claim 5 since it is unclear how multiplying a measured WOB by the slope of fig. 8A of the ROP vs WOB relationship and adding the value of WOB at 0 ROP results in an ideal or desired WOB to input into controls, nor is it explained why this would be or what relationships these values have.
Regarding claim 2, it is unclear how the torque exception controller is applied since it is not discussed if this procedure is executed in response to a threshold torque or what that threshold is or if it is a maximum or minimum value or how the exception control procedure outputs a WOB value and how it differs from the regular control procedure.
Regarding claims 3 and 4, it is unclear what the PIV procedure is and how it applies to the WOB control since PIV control regarding WOB control is not discussed except in pgph. 74 which only mentions that it is applied. PID control with respect to WOB is not discussed at all. Pgph. 57 states that PIV control differs from PID control by including an extra velocity feedback loop inside a position feedback loop but WOB has not velocity components so it is unclear how PIV could be used to control WOB.
Regarding claims 6 and 7, the fed force at zero feed rate itself lacks sufficient explanation for enablement since it is unclear if this is the value of WOB at which the bit jams and is unable to drill anymore resulting in zero ROP or some alternative. Furthermore, it is not explained why or exactly how . 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to claim 1, it is unclear what “a limiting value of feed force at zero feed rate” refers to, since it is unclear if this is the value of WOB at which the bit jams and is unable to drill anymore resulting in zero ROP or some alternative. With respect to claim 3, it is unclear what a PIV procedure is and especially what a PIV procedure is when applied to WOB control.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20120118637 A1) in light of Holt (US 20170328193 A1).
With respect to claim 1, Wang discloses a method for drilling a borehole using a drilling rig having at least one rotary drill bit (108), the drill bit having a feed force (WOB, pgphs. 49 52, 90), and a 
However, Wang fails to disclose a sensor value for WOB or controlling so that a sensor value matches the target value. Nevertheless, Holt discloses this for controlling WOB (pgph. 32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used PID control and sensors to match a target value to a measured value for WOB in Wang as taught by Holt in order to ensure that none of the drilling parameters exceed their setpoints as taught by Holt (pgph. 32).
With respect to claim 4, Holt discloses the PID procedure (pgph. 32)
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Holt as applied to claim 1 above, and further in view of Mock (US 20160090832 A1).
With respect to claim 2, Wang fails to disclose the exception control procedure. Nevertheless, Mock discloses executing an exception control procedure; the exception control procedure receiving a second input sensor value representing currently-measured torque applied to the drill bit (pgph. 124); the exception control procedure outputting an alternative second feed-force target value (reduced WOB, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a torque sensor in Wang with the control procedures of Mock to avoid pushing a motor outside the optimal range as taught by Mock (pgph. 124).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160251953 A1 discloses reducing WOB to improve drilling efficiency and likely ROP in pgphs. 19-29. US 20050284661 A1 discloses ranges of WOB which may be relevant to the instant application in pgph. 68.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        02/26/2021